DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16895176 filed on June 08th, 2020 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 06/08/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US Pat. Nº 5,913,093), in view of Irihara (JP 2002-215343).

9.	Regarding claim 1: Yamanaka et al. disclosed a print control apparatus comprising: 
 	a processor (Col. 6, lines 58-63; also see Fig. 5, reference 8) configured 
 	 	to receive printing information including a number of prints to be printed in accordance with one of print jobs (Col. 5, lines 34-36; also see Fig. 3, reference SA2), 
 	 	acquire numbers of containable sheets left for a plurality of respective container units that contain printing media printed in accordance with the print jobs (Col. 4, lines 24-29), and 
 	 	perform control if a maximum value of the acquired numbers of containable sheets left for the respective container units is higher than or equal to the number of prints in one of the print jobs that is to be executed subsequently (Col. 5, lines 37-38 and Col. 4, lines 29-34; also see Fig. 3, reference SA3 (Condition when the number of prints can be accepted by one bin, the number of containable sheets left for that one container unit is higher than or equal to the number of prints in the received print job)).
 	 Yamanaka et al. are silent about the control being performed to discharge one of the printing media that is printed in accordance with the print job to a container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left.
 	Irihara disclosed a print control apparatus (Fig. 2, reference 1) comprising a plurality of discharge trays (Fig. 2, references 21-25), and a controller ([0038], lines 3-4; also see Fig. 3, reference 42) configured to discharge one of the printing media that is printed in accordance with a print job to a container unit of the plurality of container units that has the maximum value of number of containable sheets left ([0015], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irihara with those of Yamanaka et al. by discharging the printing media to the discharge bin with the maximum containable sheets left in order to efficiently discharge the printing media as discussed by Irihara in paragraph [0015].

10.	Regarding claim 2: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 1, wherein if the maximum value is lower than the number of prints in the print job to be executed subsequently, the processor performs non-printing control not to perform printing in the print job (Yamanaka et al. Col. 9, lines 43-48).

11.	Regarding claim 3: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 2, wherein if the processor performs the non-printing control, the processor further performs control to present a notification that the non-printing control has been performed (Yamanaka et al. Col. 9, lines 43-48).

12.	Regarding claim 4: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 1, wherein if the maximum value is higher than or equal to the number of prints in the print job to be executed subsequently, the processor further performs control to report the container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left (Irihara [0013], lines 1-9).

13.	Regarding claim 5: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 2, wherein if the maximum value is higher than or equal to the number of prints in the print job to be executed subsequently, the processor further performs control to report the container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left (Irihara [0013], lines 1-9).

14.	Regarding claim 6: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 3, wherein if the maximum value is higher than or equal to the number of prints in the print job to be executed subsequently, the processor further performs control to report the container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left (Irihara [0013], lines 1-9).

15.	Regarding claim 7: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 4, wherein the processor reports the maximum value (Irihara [0040], lines 1-6). 

16.	Regarding claim 8: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 5, wherein the processor reports the maximum value (Irihara [0040], lines 1-6).

17.	Regarding claim 9: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 6, wherein the processor reports the maximum value (Irihara [0040], lines 1-6).

18.	Regarding claim 10: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 7, wherein by using display on a display, the processor reports the number of containable sheets left for the container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left (Irihara [0040], lines 1-6).

19.	Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US Pat. Nº 5,913,093), in view of Irihara (JP 2002-215343) as applied to claims 1-10 above, and further in view of Hayashi et al. (JP 2017-170843).

20.	Regarding claim 11: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 1.
 	The combination of Yamanaka et al. and Irihara is silent about wherein the processor further performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs.
 	Hayashi et al. disclosed in a printing apparatus (Fig. 2, reference 1), a controller ([0012], line 6) that performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs ([0053], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayashi et al. with those of the combination of Yamanaka et al. and Irihara by discharging a separation sheet between succeeding print jobs in order to facilitate the sorting of different print jobs as disclosed by Hayashi et al. in paragraph [0043].

21.	Regarding claim 12: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 2.
 	The combination of Yamanaka et al. and Irihara is silent about wherein the processor further performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs.
 	Hayashi et al. disclosed in a printing apparatus (Fig. 2, reference 1), a controller ([0012], line 6) that performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs ([0053], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayashi et al. with those of the combination of Yamanaka et al. and Irihara by discharging a separation sheet between succeeding print jobs in order to facilitate the sorting of different print jobs as disclosed by Hayashi et al. in paragraph [0043].

22.	Regarding claim 13: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 3.
 	The combination of Yamanaka et al. and Irihara is silent about wherein the processor further performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs.
 	Hayashi et al. disclosed in a printing apparatus (Fig. 2, reference 1), a controller ([0012], line 6) that performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs ([0053], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayashi et al. with those of the combination of Yamanaka et al. and Irihara by discharging a separation sheet between succeeding print jobs in order to facilitate the sorting of different print jobs as disclosed by Hayashi et al. in paragraph [0043].

23.	Regarding claim 14: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 4.
 	The combination of Yamanaka et al. and Irihara is silent about wherein the processor further performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs.
 	Hayashi et al. disclosed in a printing apparatus (Fig. 2, reference 1), a controller ([0012], line 6) that performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs ([0053], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayashi et al. with those of the combination of Yamanaka et al. and Irihara by discharging a separation sheet between succeeding print jobs in order to facilitate the sorting of different print jobs as disclosed by Hayashi et al. in paragraph [0043].

24.	Regarding claim 15: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 7.
 	 The combination of Yamanaka et al. and Irihara is silent about wherein the processor further performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs.
 	Hayashi et al. disclosed in a printing apparatus (Fig. 2, reference 1), a controller ([0012], line 6) that performs control to discharge a separation medium for separation between the plurality of print jobs to an appropriate one of the container units, the separation medium being interposed into the plurality of printing media discharged in accompany with printing in the print jobs ([0053], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hayashi et al. with those of the combination of Yamanaka et al. and Irihara by discharging a separation sheet between succeeding print jobs in order to facilitate the sorting of different print jobs as disclosed by Hayashi et al. in paragraph [0043].

25.	Regarding claim 16: The combination of Yamanaka et al., Irihara and Hayashi et al. disclosed the print control apparatus according to Claim 11, wherein the processor further performs control to print information on an upper surface of the separation medium, the information identifying content of a print job related to one of the printing media that is discharged before the separation medium is discharged (Hayashi et al. [0053], lines 2-4; also see Fig. 5, the printing information on the trailer separation page (not translated)).

26.	Regarding claim 17: The combination of Yamanaka et al., Irihara and Hayashi et al. disclosed the print control apparatus according to Claim 16, wherein the separation medium has a color different from colors of the printing media other than the separation medium (Hayashi et al. [0059], lines 4-8).

27.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US Pat. Nº 5,913,093), in view of Irihara (JP 2002-215343) as applied to claims 1-10 above, and further in view of Tanaka (US Pub. Nº 2010/0156024).

28.	Regarding claim 18: The combination of Yamanaka et al. and Irihara disclosed the print control apparatus according to Claim 1.
 	The combination of Yamanaka et al. and Irihara is silent about wherein if the maximum value is lower than the number of prints in the print job to be executed subsequently, the processor further performs capped printing control to discharge the printed printing media the number of which is up to the maximum value to the container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left.
 	Tanaka disclosed a printing sheet discharge control, wherein if the maximum value of sheet containable in a discharge tray is lower than the number of prints in the print job to be executed subsequently, the processor further performs capped printing control to discharge the printed printing media the number of which is up to the maximum value to a selected container unit of the plurality of container units ([0057], lines 1-4; also see Fig. 8, reference step S12, S13 and S14. The number of sheets up to the maximum containable sheet are discharged to the side receiving tray).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka with those of the combination of Yamanaka et al. and Irihara by splitting the discharge of the printed sheets into more than one container units in order to facilitate the completion of the print job.

29.	Regarding claim 19: The combination of Yamanaka et al., Irihara and Tanaka disclosed the print control apparatus according to Claim 18, wherein if the maximum value is lower than the number of prints in the print job to be executed subsequently, a user selects one of non-printing control not to perform printing in the print job and the capped printing control, and the processor performs the selected control (Tanaka [0059], lines 1-5; also see Fig. 8, step S18).

30.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US Pat. Nº 5,913,093), in view of Irihara (JP 2002-215343).

31.	Regarding independent claim 20: Yamanaka et al. disclosed a non-transitory computer readable medium storing a program causing a computer to execute a process for printing (Col. 6, lines 57-67; also see Fig. 5, reference 73), the process (See Fig. 3) comprising:  
 	receiving printing information including the number of prints to be printed in accordance with one of print jobs (Col. 5, lines 34-36; also see Fig. 3, reference SA2), 
 	acquiring the numbers of containable sheets left for a plurality of respective container units that contain printing media printed in accordance with the print jobs (Col. 4, lines 24-29), and 
 	performing control if a maximum value of the acquired numbers of containable sheets left for the respective container units is higher than or equal to the number of prints in one of the print jobs that is to be executed subsequently (Col. 5, lines 37-38 and Col. 4, lines 29-34; also see Fig. 3, reference SA3 (Condition when the number of prints can be accepted by one bin, the number of containable sheets left for that one container unit is higher than or equal to the number of prints in the received print job)).  
 	Yamanaka et al. are silent about the control being performed to discharge one of the printing media that is printed in accordance with the print job to a container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left.
 	Irihara disclosed a print control apparatus (Fig. 2, reference 1) comprising a plurality of discharge trays (Fig. 2, references 21-25), and a controller ([0038], lines 3-4; also see Fig. 3, reference 42) configured to discharge one of the printing media that is printed in accordance with the print job to a container unit of the plurality of container units that has the maximum value of the numbers of containable sheets left ([0015], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irihara with those of Yamanaka et al. by discharging the printing media to the discharge bin with the maximum containable sheets left in order to efficiently discharge the printing media as discussed by Irihara in paragraph [0015].

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
33.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
34.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
35.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853